           3:16-cv-03332-JES # 70        Page 1 of 3                                              E-FILED
                                                                    Wednesday, 01 May, 2019 12:51:02 PM
                                                                           Clerk, U.S. District Court, ILCD


                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE CENTRAL DISTRICT OF ILLINOIS

RAFAEL D. KENNEDY,                                          )
                                                            )
                       Plaintiff,                           )
                                                            )         Case No. 16-CV-3332
          vs.                                               )
                                                            )
MICHAEL GARRETT, et al.,                                    )
                                                            )
                       Defendants.                          )

                           MOTION TO WITHDRAW AS COUNSEL

          NOW COME Defendants, Michael Garrett, Blake Haubrich, Reginald Barnett, Clint

Zoller, & Justin Hunzicker by and through their attorney, KWAME RAOUL, Attorney General

for the State of Illinois, and in support of the Motion to Withdraw Counsel, state as follows:

          1.    Assistant Attorney General, Jason Weigand is no longer assigned to this matter.

          2.    The undersigned is now assigned to represent the above-named Defendants in this

matter.

          3.    It is requested that Assistant Attorney General Jason Weigand be removed from

the Court’s service list as counsel for Defendants.



          WHEREFORE, for the above and foregoing reasons, Defendants respectfully request this

Honorable Court grant Defendants’ Motion to Withdraw Counsel and direct that Assistant

Attorney General Jason Weigand be terminated and removed from the service list as counsel for

the Defendants named herein.
        3:16-cv-03332-JES # 70          Page 2 of 3




Dated: May 1, 2019                            Respectfully submitted,

Kwame Raoul
Attorney General of the State of Illinois     By:     s/ Tim Sullivan
Counsel for Defendants,                               Tim Sullivan
                                                      Assistant Attorney General
                                                      Office of the Illinois Attorney General
                                                      1776 East Washington Street
                                                      Urbana, Illinois 61802
                                                      Phone: (217) 278-3330
                                                      E-Mail: TSullivan@atg.state.il.us




                                              2
        3:16-cv-03332-JES # 70        Page 3 of 3



                              CERTIFICATE OF SERVICE

       I hereby certify that on May 1, 2019, I electronically filed the foregoing, Motion to

Withdraw as Counsel, with the Clerk of Court using the CM/ECF system, and I hereby

certify that on that same date, I caused a copy of same to be mailed by United States

Postal Service, in an envelope fully prepaid and properly addressed, to the following

participant:

                     Jefferey Katz
                     The Patterson Law Firm
                     1 N. LaSalle St. Suite 2100
                     Chicago, IL 60602




                                                     Respectfully submitted,

                                              By:    s/   Tim Sullivan
                                                     Tim Sullivan
                                                     Assistant Attorney General
                                                     Office of the Illinois Attorney General
                                                     1776 East Washington Street
                                                     Urbana, Illinois 61802
                                                     Phone: (217) 278-3330
                                                     E-Mail: TSullivan@atg.state.il.us




                                             3
